REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 4
           The prior art of record neither anticipates nor renders obvious the combination of: controlling the at least one processor to: store, on the basis of changes in reception states of signals transmitted from tag devices attached to products, identification information of the products in which changes have occurred; detect, on the basis of the signals that are transmitted from a tag device held by a purchaser and identifying the purchaser, a movement path of the purchaser in a store in which the products are placed; calculate a first total weight by summing up weight which is stored for each of the products identified on the basis of the signals transmitted from the tag devices attached to the products which are settlement targets; calculate a difference between the calculated first total weight and a second total weight obtained by measuring the plurality of products which are settlement targets; and identify products placed along the movement path and whose weight is equal to or less than the difference between the calculated first total weight and the second total weight obtained by measuring a plurality of products which are settlement targets among the products for which changes in the reception states of the transmitted signals are equal to or greater than a threshold value, and output a list of products obtained by excluding the each of products for which the transmitted signal was identified when calculating the first total weight, from the identified products.
Regarding claims 1 and 5
Claims 1 and 5 are each parallel in subject matter to the feature noted above with respect to claim 4 and are allowable for reasons similar to those provided for claim 4.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625